Citation Nr: 1103465	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  99-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a skull fracture.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a right knee injury.


REPRESENTATION

Appellant represented by:	Attorney Kenneth LaVan


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel





INTRODUCTION

The Veteran had active service from June 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) listed above.  The RO 
determined that the Veteran had not submitted new and material 
evidence sufficient to reopen claims for entitlement to service 
connection for residuals of a skull fracture and residuals of a 
right knee injury.

In March 2001, the Board issued a decision in which it determined 
that the Veteran had not submitted new and material evidence to 
reopen claims of service connection for residuals of a skull 
fracture and residuals of a right knee injury.  That decision was 
appealed to the U.S. Court of Appeals for Veterans Claims (CAVC).  
The CAVC issued an Order, dated December 2002, which vacated and 
remanded that part of the Board's decision which had denied 
reopening of those claims.  The CAVC remanded the case in order 
for the Veteran to be provided with notice pursuant to the newly 
enacted Veterans Claims Assistance Act of 2000 (VCAA).

In March 2004, the Board remanded the appeal for development 
consistent with the December 2002 CAVC Order, and later that 
month the RO provided the Veteran with VCAA notice.  The appeal 
was properly returned to the Board.  In May 2005, the Board 
remanded the appeal again in order to obtain evidence which had 
not been associated with the claims file, including records from 
the Social Security Administration and any outstanding service 
treatment records.  The appeal was again returned to the Board, 
which remanded it for additional notice in regards to the VCAA 
and for the RO to review newly submitted evidence.  The requested 
development has been completed, and the claim is properly before 
the Board for appellate consideration.



FINDINGS OF FACT

1.  In an April 1987 decision, the Board denied service 
connection for residuals of a skull fracture.

2.  Evidence received since the prior final Board decision does 
not bear directly and substantially upon the issue of service 
connection for residuals of skull fracture.  In addition, it does 
not raise a reasonable possibility of substantiating the claim 
and does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact necessary 
to substantiate the claim.

3.  In a November 1977 decision, the Board denied service 
connection for residuals of a right knee injury.

4.  Evidence received since the prior final Board decision does 
not bear directly and substantially upon the issue of service 
connection for residuals of a right knee injury.  In addition, it 
does not raise a reasonable possibility of substantiating the 
claim and does not, by itself or in conjunction with evidence 
previously assembled, relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the previous final decision in April 
1987, in which the Board denied service connection for residuals 
of a skull fracture, is not new and material, and therefore the 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).

2.  Evidence received since the previous final decision in 
November 1977, in which the Board denied service connection for 
residuals of a right knee injury, is not new and material, and 
therefore the claim may not be reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits, as codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
attorney of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In March 2004, May 2005, October 2005, October 2009, and May 2010 
VA sent the Veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to assist 
him in substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the May 1999 rating decision, June 1999 
SOC, January 2005 SSOC, August 2007 SSOC, and September 2010 SSOC 
explained the basis for the RO's action, and the SOC and SSOCs 
provided him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his attorney has identified 
any other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in June 2006, October 2009, and May 2010 letters which 
VA sent to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and VA must notify the claimant of the evidence and information 
that is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Such notice was 
provided in the May 2010 letter to the Veteran.

The RO did not afford the Veteran a VA examination on the basis 
that there is already sufficient medical evidence to decide the 
claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court reviewed the criteria for determining 
when an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, injury, 
or disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that there 
is no credible evidence of residuals of a skull fracture.  While 
the Veteran had been diagnosed with arthritis of the right knee, 
there is no indication that it is associated with an in-service 
event, as discussed below in detail.  Therefore, the Board finds 
that the evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits.  See 38 
C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim.  Kightly v. Brown, 6 Vet. 
App. 200 (1994).  New and material evidence is defined as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence 
presented since the last final denial on any basis (either upon 
the merits of the case, or upon a previous adjudication that no 
new and material evidence had been presented) will be evaluated, 
in the context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate 
the merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

If relevant service department records are associated with the 
claims file at any time after VA issues a decision on a claim, VA 
will reconsider the previous claim, notwithstanding the 
requirement that new and material evidence be submitted to reopen 
a claim.  38 C.F.R. § 3.156(c)(1) (2010).   Relevant service 
department records include service records related to a claimed 
in-service event, injury, or disease.  38 C.F.R. 
§ 3.156(c)(1)(i).  If service connection is eventually granted, 
reconsideration of a claim under this section preserves an 
effective date of the date entitlement arose or the date VA 
received the previously decided claim, whichever is later.  See 
38 C.F.R. § 3.156(c)(3).

In the present case, photocopies of the Veteran's service 
treatment records (STRs) were associated with the claims file in 
January 2006.  However, the record clearly shows that the STRs 
were previously of record.  The November 1977 and April 1987 
Board decisions both discussed the portions of the STRs that are 
relevant to the issues in the present case, to include the 
service entrance and separation medical examinations and STRs 
pertinent to the events which the Veteran asserts are the bases 
for his claims.  Therefore, the record shows that the STRs have 
previously been considered in relation to the issues that are 
presently before the Board.  As a result, the provisions of the 
regulation pertaining to newly discovered service records are not 
invoked, and the previous denials need not be reconsidered on the 
merits in the absence of new and material evidence sufficient to 
reopen the claims.  See 38 C.F.R. § 3.156(c)(1).

A November 1977 Board decision denied service connection for 
residuals of a head injury with skull fracture and for a right 
knee disorder.  Service connection for a residuals of a skull 
fracture to include headaches was again denied in an April 1987 
Board decision.  In April 1999 the Veteran filed a request to 
reopen his claims for service connection for residuals of a skull 
fracture and residuals of a right knee injury.

Summarizing the evidence of record at the time of the November 
1977 and April 1987 Board decisions, the STRs show that in July 
1974, the Veteran was seen for complaints of right knee pain.  He 
said the pain came on after running and/or marching.  There was 
no clinical evidence of edema or discoloration, and there was 
full range of motion of the knee.  He was prescribed a balm, 
aspirin, and an Ace wrap.  In April 1975, the Veteran was 
evaluated for complaints of dizziness and headaches for the past 
three months.  He said he had also been "blanking out," which 
he described as not being able to retain attention.  He was 
somewhat lethargic, but was cooperative and in no apparent 
distress.  His pupils were equal and reactive to light.  
Extraocular eye movements were full.  Cranial nerves II through 
XII were intact.  The clinical impression was of a normal 
examination.

The Veteran was admitted to the hospital at Fort Hood in November 
1975.  An abbreviated medical record indicates that he had been 
discharged from the hospital at Fort Polk with a diagnosis of 
acute brain syndrome.  The Veteran had a flat affect, was 
confused, and his thinking was very concrete.  He complained of 
auditory and visual hallucinations, and he also gave a history of 
recurrent headaches.  The impression was of an acute psychotic 
episode ("rule out" schizophrenia).

Later that month, the Veteran was evaluated at the Barksdale Air 
Force Hospital. He was noted to have been hospitalized for three 
weeks at Fort Polk due to a nervous breakdown.  He complained of 
slurred speech and difficulty swallowing.  In this regard, the 
examiner observed that the Veteran had been given Thorazine, with 
positive results.  The impression was nervous disorder and "rule 
out" somatic disease.  However, in a discharge report dated in 
December 1975, the diagnoses were revised to mescaline 
intoxication, Thorazine reaction, Parkinsonian syndrome secondary 
to phenothiazine, and left parietal fracture, old.

The Veteran was seen in December 1975 for complaints of headaches 
for the past two weeks.  He said the headaches were caused by a 
skull fracture, that the skull fracture had occurred while he was 
"on pass," that he had received treatment through the Fort Polk 
Hospital, and that the skull fracture was identified by X-rays at 
that time.  The Veteran was seen by the surgical clinic.  X-rays 
of the skull were reported to have shown no evidence of a 
fracture.

In January 1976, the Veteran was afforded a physical examination.  
He gave a history that included a head injury.  It was also noted 
that he had sustained a head injury in 1974 without loss of 
consciousness, and that he was "okay."  The Report of Medical 
Examination did not contain any findings with regard to the 
status of the Veteran's neurological system.

In August 1976, the Veteran was afforded a VA general medical 
examination.  He reported that, while walking at night at Fort 
Polk, he had fallen into a hole and fractured the upper part of 
this right leg, a bone in his right foot, and his skull.  He 
denied being hospitalized or being placed on any type of limited 
duty due to these injuries.  He complained of right foot pain and 
pain of the upper left leg.  On physical examination, all joints 
were completely mobile and it was noted that the Veteran walked 
with a normal gait.  There were no joint deformities.  X-rays of 
the right foot were within normal limits.  The diagnoses were 
fracture of the first metacarpophalangeal of the right foot, by 
history, and sesamoiditis of the right foot, by history.

The Veteran submitted a statement from R.L. in May 1977 in 
support of his claim.  R.L. stated that he had served with the 
Veteran, and that he was present at the time Veteran fell into a 
hole and injured his knee, foot, and head.

Outpatient VA treatment records, dated from February to March 
1986, show that the Veteran was seen for complaints of recurrent 
headaches.  A February 1986 electroencephalogram was normal awake 
and asleep.  It was noted that he had been worked up in the 
medicine clinic several years before, for post-traumatic 
headaches.  His physical examination was negative, and the 
assessment was headaches.

The Veteran wrote in October 1988 that he started having 
headaches after sustaining an in-service skull fracture.  He 
stated the fracture was discovered by
X-ray at the Air Force Base hospital in Barksdale.  The Veteran 
indicated that he was subsequently transferred to Fort Polk 
hospital, where he received treatment for approximately one 
month. 

Regarding the evidence of record submitted in conjunction with 
the Veteran's request to reopen his claim, March 2002 VA 
neurology treatment notes indicate that the Veteran had been 
examined by the neurology department in September 2001 and that 
he may have had some form of seizures and headaches.  He had had 
six more seizures since then, the most recent being in February 
2002.  The neurologist felt that the Veteran might suffer from 
some type of seizures.  MRI imaging of the brain did not show any 
focal findings.

A VA physician wrote in June 2010 that the Veteran did not meet 
the criteria for needing a caregiver for home aid and attendance.  
She noted that the Veteran was able to feed and dress himself, 
shower, give himself medications, and walk with the use of a 
cane.  June 2010 VA treatment notes indicate that the Veteran was 
measured and fitted with a Neoprene Knee Sleeve.  July 2010 X-
rays of the right knee showed narrowing of the patellofemoral 
joint, mild hypertrophic changes of the superior patella and 
medial femoral condyle, and no effusion.  Treatment notes 
indicate that the X-rays showed mild arthritis and that the knee 
sleeve and Meloxicam pain medication should help.

Having reviewed the complete record, the Board finds that new and 
material evidence has not been submitted to reopen the claim for 
service connection for a residuals of a skull fracture and 
residuals of a right knee injury.  Although the records submitted 
since the November 1977 and April 1987 Board decisions do 
constitute new evidence, in that they were not of record at the 
time of the previous decision, they are not material evidence, 
because they do not bear directly and substantially on the issue 
at hand.  

In this regard, these reports do not, nor does any of the 
additional evidence submitted in connection with the request to 
reopen, demonstrate that the Veteran fractured his skull in 
service or has residuals thereof, or has residuals of an in-
service right knee injury.  Specifically, none of the new 
evidence provides competent information to link his currently 
diagnosed right knee arthritis to his military service or any 
incident that occurred therein, and there is no indication from 
the record that the seizures he had in 2001-2002 were related to 
a head injury from service.  The Board also notes that the 
November 1977 Board decision denied service connection because 
the STRs did not show clinical evidence of any knee disorder or 
skull fracture.  Furthermore, there were no related disorders at 
the time of the Veteran's separation from service.  

In addition, the April 1987 Board decision found that the new 
evidence which had been submitted did not serve to establish that 
the Veteran suffered a skull fracture or residuals thereof in 
service.  The new evidence that has been submitted does not show 
that the Veteran fractured his skull in service or has had 
residuals thereof, or that he had a knee injury in-service which 
resulted in positive clinical findings or symptomatology since 
service.  Therefore, the newly submitted evidence does not 
establish a missing element of the previously denied claim, and 
new and material evidence has not been submitted.  Cf. Shade v. 
Shinseki, No. 08-3548 (Fed. Cir. Nov. 2, 2010) (appellant does 
not have to provide nexus evidence when he has provided new and 
material evidence as to another missing element of his previously 
denied claim).

We recognize the sincerity of the arguments advanced by the 
Veteran that he has residuals of a skull fracture and residuals 
of a right knee injury that are service connected.  However, the 
resolution of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a lay person is 
competent to identify the medical condition, the lay person is 
reporting a contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson, 581 F.3d 1313 (2009).  However, 
residuals of a skull fracture and residuals of a knee injury 
require specialized training for a determination as to diagnosis 
and causation, and are therefore not susceptible of lay opinions 
on etiology.  

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and material, 
and does not serve to reopen the claim for service connection for 
residuals of a skull fracture and residuals of right knee injury.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Because the 
Board has found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence not having been submitted, the claim 
for service connection for residuals of a skull fracture is 
denied.

New and material evidence not having been submitted, the claim 
for service connection for a residuals of a right knee injury is 
denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


